      Case: 1:18-cv-03989 Document #: 85 Filed: 09/14/20 Page 1 of 3 PageID #:1064




                        UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


 John Scatchell, Sr.,                               )
                                                    )
                Plaintiffs,                         )               Case No.: 2018-CV-03989
                                                    )
 v.                                                 )               Judge John F. Kness
                                                    )
 Village of Melrose Park, an Illinois               )               Magistrate Judge Jeffrey
 Municipal Corporation; Ronald M. Serpico;          )               Cummings
 Sam C. Pitassi; Michael Castellan; and             )
 Steven Rogowski,                                   )
                                                    )
                Defendants.                         )               Jury Trial Demanded


  PLAINTIFF’S REPLY TO DEFENDANTS’ RESPONSE IN OPPOSITION (DKT. 84)
               TO PLAINTIFF’S MOTION FOR LEAVE TO FILE
                 SECOND AMENDED COMPLAINT (DKT. 78)

         NOW COMES, Plaintiff, John Scatchell, Sr., by and through his attorneys, Cass T.

Casper, Esq. and Gianna Scatchell, Esq., and replies as follows to Defendants’ Response (Dkt.

84) In Opposition to Plaintiff’s Motion for Leave to File Second Amended Complaint (“SAC”)

(Dkt.78).

      1. Defendants oppose Plaintiff’s Motion to for Leave to file an SAC apparently solely on

the ground that they claim it is duplicative of the existing Count V that is on file in the First

Amended Complaint (Dkt. 71, pp.40-41).

      2. Plaintiff is surprised by this position and never heard about it until the Defendants’ filed

their Response, and notes that it might obviate the Motion if Count V were formally construed to

include the theory of liability in Count VII of the SAC. Such a solution would also save the

Defendants any alleged burden in having to refile an answer, and would appear to be the best

way to resolve the Motion, that is, for the Court to grant the Motion in part but note that for
    Case: 1:18-cv-03989 Document #: 85 Filed: 09/14/20 Page 2 of 3 PageID #:1065




purposes of this case Count V of the FAC is formally construed to include the theory of liability

noted in Count VII of the proposed SAC.

   3. Plaintiff notes that, while the theory was always included in Count V of the FAC, the

theory never became as lucid as it did when the Rule 30(b)(6) Deposition was conducted on

August 12, 2020. As a cautionary matter, Plaintiff desires to plead the theory as a separate Count

in the proposed SAC so that the theory may stand alone as a crystal-clear basis for additional

liability for the Court in summary judgment proceedings or to a jury later.

   4. Johnson v. Jewel Food Stores, Inc., 2000 WL 876093, *3 (N.D. Ill. 2000) is unhelpful

because it involved an effort to amend a complaint that already clearly stated that the theory of

liability was premised on retaliation for filing a gender discrimination charge. And Defendants

are correct when they recognize the rule from Scott v. Illinois Bell Telephone, 169 F.Supp.3d

845, 851-52 (N.D. Ill. 2016), that “court[s] should freely give leave [to amend] when justice so

requires.”

   5. As explained in his Motion, Plaintiff filed the Motion immediately after hearing the

deposition testimony of the Rule 30(b)(6) representative, had not previously been aware of the

specific details of the facts surrounding the proposed Count VII as relayed by the Rule 30(b)(6)

representative, and has sought to include them as Count VII separate from Count V immediately.

   6. Defendants also claim they will be prejudiced because of the voluminousness of

Plaintiff’s SAC; yet, Defendants certainly have a word version of their Answer, and, because

almost nothing changes in the SAC other than the addition of Count VII (and notations in the

SAC referring to it as the “SAC”), all they have to do is add the additional paragraphs and

answer them. Their argument that it would be prejudicial to have to answer the whole complaint

again because it is voluminousness is disingenuous.



                                                 2
    Case: 1:18-cv-03989 Document #: 85 Filed: 09/14/20 Page 3 of 3 PageID #:1066




                                          CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that this Court grant his Motion

for Leave to File Second Amended Complaint for the reasons stated in his original Motion, or,

alternatively, grant the Motion in part and formally construe Count V of the FAC as including

the theory of liability in Count VII of the proposed SAC (Dkt. 78).

                                                                           Respectfully submitted,


                                                                            By: /s/ Cass T. Casper

                                                                                    Cass T. Casper

                                                              Cass T. Casper, ARDC No. 6303022
                                                                              TALON LAW, LLC
                                                                One of the Attorneys for Plaintiff
                                                             105 West Madison Street, Suite 1350
                                                                          Chicago, Illinois 60602
                                                                                  (312) 351-2478
                                                                               ctc@talonlaw.com




                                 CERTIFICATE OF SERVICE

       The undersigned attorney, Cass T. Casper, hereby certifies that he served the foregoing

document on all counsel of record via this Court’s CM/ECF filing system on September 14,

2020, and that all such counsels are registered e-filers.


                                               /s/ Cass T. Casper
                                               ______________________________________




                                                  3
